DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3 and 9-16 are pending.
	Claims 4-8 are cancelled.
	Claims 1, 13, and 14 are currently amended.
	Claims remain 12-16 are withdrawn as being drawn to non-elected groups or species.  
	Claims 1-3 and 9-11 are currently under consideration to the extent that they read upon Applicant’s elected species.

Withdrawn Rejections
The rejection of claims 1-3, 6, and 9-11 under 35 U.S.C. 103 as being unpatentable over Zhang et al and Lam et al is withdrawn in view of Applicant’s cancellation of claim 6 and amendments to claim 1.

New Grounds of Rejection – Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Applied Materials & Interfaces)(IDS Reference), Lam et al (US 2011/0286915), and Dinarvand et al (International Journal of Nanomedicine).
Zhang teaches self-assembled compositions comprising a combination of a photosensitizing agent chlorine e6 and the hydrophobic chemotherapeutic drug comprising a phenyl ring structure doxorubicin (see entire document, for instance, Abstract).  Figure 1 exemplifies the use of the chemotherapeutic DOX (doxorubicin) to photosensitizer Ce6 (chlorine e6) in a 1:2 molar ratio.  
Zhang, while teaching a self-assembled system comprising a hydrophobic phenyl ring comprising cancer drug doxorubicin and the photosensitizing agent chlorine e6, does not directly exemplify additional hydrophobic phenyl ring comprising chemotherapeutics or additional photosensitizing agents.

Divarvand et al teaches the combination of indocyanine green (ICG) in combination with doxorubicin to create nanoparticles (see entire document, for instance, Table 2 and page 884, left column, first paragraph).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize any one of the hydrophobic phenyl ring structure containing chemotherapeutic drugs of Lam as the hydrophobic drug of Zhang.  Zhang provided clear guidance and teaching concerning the combination of a hydrophobic drug with a photosensitizer for achieving self-assembled synergistic antitumor therapy, wherein one of ordinary skill in the art would have been motivated to utilize any of the hydrophobic actives of Lam either in place of, or in combination with, the doxorubicin of Zhang.  It is noted that MPEP 2144.06 states: ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
It further would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize any one of the prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
It is noted that by combining the components instantly claimed in the instantly claimed amounts, that the composition would necessarily have the same properties as the instantly claimed composition.  
Response to Arguments
It is noted that Applicant’s arguments are directed to a ground of rejection which is no longer pending in view of Applicant’s amendments.  However, since several of the references are the same, the Examiner is responding to the relevant arguments.
Applicant argues that the prior art does not teach the ICG that is now instantly, specifically required.  Applicant’s argument is not found persuasive against the ground of rejection set forth above.  Specifically, Dinarvand teaches ICG in combination with a chemotherapeutic agent doxorubicin, wherein Dinarvand further teaches that ICG is a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.